        Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 1 of 18



 1   MARC M. SELTZER (54534)
     mseltzer@susmangodfrey.com
 2   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 3   Los Angeles, CA 90067-6029
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
 5   ANDREW J. ENTWISTLE (pro hac vice forthcoming)
     aentwistle@entwistle-law.com
 6   VINCENT R. CAPPUCCI (pro hac vice forthcoming)
     vcappucci@entwistle-law.com
 7   JONATHAN H. BEEMER (pro hac vice forthcoming)
     jbeemer@entwistle-law.com
 8   JESSICA A. MARGULIS (pro hac vice forthcoming)
     jmargulis@entwistle-law.com
 9   ENTWISTLE & CAPPUCCI LLP
     299 Park Avenue, 20th Floor
10   New York, NY 10171
     Telephone: (212) 894-7200
11   Facsimile: (212) 894-7272
12   Counsel for Proposed Lead Plaintiffs
     the Water Island Funds and
13   Proposed Co-Lead Counsel for the Class
14                        UNITED STATES DISTRICT COURT
15                      NORTHERN DISTRICT OF CALIFORNIA
16                            SAN FRANCISCO DIVISION
17                                            Case No. 3:19-cv-8437
     PHILLIP KRIEGER, Individually and
18                                            Hon. Richard Seeborg
     on Behalf of All Others Similarly
19   Situated,                                CLASS ACTION

20                      Plaintiff,            NOTICE OF MOTION AND MOTION
                                              OF THE WATER ISLAND FUNDS
21                                            FOR APPOINTMENT AS LEAD
                  vs.                         PLAINTIFFS AND APPROVAL OF
22                                            SELECTION OF CO-LEAD
     PATTERN ENERGY GROUP INC.,               COUNSEL, CONSOLIDATION OF
23   ALAN R. BATKIN, MICHAEL                  SUBSEQUENTLY FILED,
     MORGAN GARLAND, EDMUND                   REMOVED OR TRANSFERRED
24   JOHN PHILIP BROWNE, PATRICIA             RELATED ACTIONS, AND
     M. NEWSON, MONA K. SUTPHEN,              MEMORANDUM OF POINTS AND
25   RICHARD A. GOODMAN and                   AUTHORITIES IN SUPPORT
     DOUGLAS G. HALL,                         THEREOF
26
                        Defendants.           Date: April 16, 2020
27                                            Time: 1:30 pm
28                                            Place: Courtroom 3, 17th Floor
            Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 2 of 18



 1                                            TABLE OF CONTENTS
 2
     I.       PRELIMINARY STATEMENT ..................................................................... 3
 3
     II.      STATEMENT OF FACTS.............................................................................. 5
 4

 5   III.     THE WATER ISLAND FUNDS SHOULD BE APPOINTED LEAD
              PLAINTIFFS ................................................................................................... 7
 6
              A.       The Water Island Funds’ Motion Is Timely ......................................... 7
 7

 8            B.       The Water Island Funds Have The Largest Financial Interest In
                       The Relief Sought By The Class........................................................... 8
 9
              C.       The Water Island Funds Satisfy The Requirements of Rule 23 ........... 8
10

11            D.       The Water Island Funds Satisfy the PSLRA’s Preference for
                       Institutional Leadership ...................................................................... 11
12
     IV.      THE COURT SHOULD APPROVE THE WATER ISLAND FUNDS’
13
              SELECTION OF CO-LEAD COUNSEL ..................................................... 12
14
     V.       THE COURT SHOULD CONSOLIDATE ALL SUBSEQUENTLY
15            FILED, REMOVED OR TRANSFERRED RELATED ACTIONS ............ 13
16
     VI.      CONCLUSION ............................................................................................. 14
17

18

19

20

21

22

23

24

25

26

27

28                                                          i
                                           NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                                 CASE NO. 3:19-CV-8437
         Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 3 of 18



 1                                           TABLE OF AUTHORITIES
 2   Cases
 3   Felix v. Symantec Corp.,
 4          No. 18-02902 WHA, 2018 WL 4029053 (N.D. Cal. Aug. 23, 2018) ............ 13

 5   Hanon v. Dataproducts Corp.,
          976 F.2d 497 (9th Cir. 1992) ........................................................................... 9
 6

 7   Hardy v. MabVax Therapeutics Holdings,
          No. 18-cv-01160, 2018 WL 4252345 (S.D. Cal. Sept. 6, 2018).................... 14
 8
     In re Cavanaugh,
 9
            306 F.3d 726 (9th Cir. 2002) ............................................................................ 8
10
     Knox v. Yingli Green Energy Holding Co. Ltd.,
11        136 F. Supp. 3d 1159 (C.D. Cal. 2015)............................................................ 9
12
     Pace v. Quintanilla,
13         No. SACV 14-2067-DOC (RNBx), 2014 WL 4180766 (C.D. Cal. Aug.
           19, 2014) ......................................................................................................... 11
14

15   Petersen v. Costco Wholesale Co., Inc.,
            No. SA CV 13-1292-DOC (JCGx), 2016 WL 6768911 (C.D. Cal.
16         Nov. 15, 2016) .................................................................................................. 9
17
     Schriver v. Impac Mort. Holdings, Inc.,
18          No. SACV 06-31 CJC (RNBx), 2006 WL 6886020 (C.D. Cal. May 2,
19
           2006) ................................................................................................................. 8

20   Tanne v. Autobytel, Inc.,
           226 F.R.D. 659 (C.D. Cal. 2005) .............................................................. 9, 10
21

22
     Statutes

23   15 U.S.C. § 78u-4(a)(3)(A) ........................................................................................ 7
24   15 U.S.C. § 78u-4(a)(3)(B) ..................................................................................... 1, 7
25   15 U.S.C. § 78u-4(a)(3)(B)(i) ................................................................................. 2, 3
26
     15 U.S.C. § 78u-4(a)(3)(B)(iii).......................................................................... passim
27

28                                                            ii
                                            NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                                  CASE NO. 3:19-CV-8437
         Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 4 of 18



 1   15 U.S.C. § 78u-4(a)(3)(B)(v) .......................................................................... 3, 5, 12
 2   15 U.S.C. § 78u-4(a)(l) ............................................................................................... 7
 3
     Rules
 4
     Fed. R. Civ. P. 23 .................................................................................................... 2, 4
 5
     Fed. R. Civ. P. 23(a)(3)............................................................................................... 9
 6

 7   Fed. R. Civ. P. 42(a) ................................................................................................. 13
 8   Other Authorities
 9   H.R. Rep. No. 104-369 (1995) (Conf. Rep.),
10         as reprinted in 1995 U.S.C.C.A.N. 730 ...................................................... 4, 11
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                          iii
                                            NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                                  CASE NO. 3:19-CV-8437
         Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 5 of 18



 1                        NOTICE OF MOTION AND MOTION
 2         PLEASE TAKE NOTICE that at 1:30 p.m. on April 16, 2020, or on a date and
 3   at a time set by the Court, before the Honorable Richard Seeborg, United States
 4   District Judge, in Courtroom 3, 17th Floor of the United States Courthouse, 450
 5   Golden Gate Avenue, San Francisco, CA 94102, The Arbitrage Fund, Water Island
 6   Merger Arbitrage Institutional Commingled Fund, LP, Morningstar Alternatives
 7   Fund a series of Morningstar Funds Trust, Litman Gregory Masters Alternative
 8   Strategies Fund, Columbia Multi-Manager Alternative Strategies Fund, Water Island
 9   Diversified Event-Driven Fund, Water Island LevArb Fund, LP and Water Island
10   Long/Short Fund (collectively, the “Water Island Funds”) will respectfully move the
11   Court for entry of an Order, pursuant to Section 21D(a)(3)(B) of the Securities
12   Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B), as
13   amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), as
14   follows: (1) appointing the Water Island Funds as Lead Plaintiffs for a proposed
15   class consisting of all public shareholders of record, other than the defendants, that
16   held securities of Pattern Energy Group Inc. (“Pattern Energy” or the “Company”)
17   as of January 31, 2020 (the “Class”); 1 (2) approving the Water Island Funds’
18   selection of Entwistle & Cappucci LLP (“Entwistle & Cappucci”) and Susman
19   Godfrey L.L.P. (“Susman Godfrey”) to serve as Co-Lead Counsel for the Class; (3)
20   consolidating all subsequently filed, removed or transferred related actions pursuant
21

22
     1
23     The Water Island Funds filed an action in the United States District Court for the
     District of Delaware on behalf of the same putative Class, The Arbitrage Fund, et al.
24
     v. Pattern Energy Group Inc., et al., Civ. No. 1:20-cv-00275-MN (the “Water Island
25   Action”). Two other class actions were also filed in the United States District Court
     for the District of Delaware, captioned Baum v. Pattern Energy Group Inc., et al.,
26
     Civ. No. 1:19-cv-02360-MN, and Thompson v. Pattern Energy Group Inc., et al.,
27   Civ. No. 1:19-cv-02369-MN.
28                                          1
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
         Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 6 of 18



 1   to Rule 42(a) of the Federal Rules of Civil Procedure; and (4) providing for any such
 2   further relief as the Court may deem just and proper. 2
 3         This Motion is made on the grounds that appointment of the Water Island
 4   Funds as Lead Plaintiffs, approval of their selection of Co-Lead Counsel and
 5   consolidation of all subsequently filed, removed or transferred related actions is
 6   appropriate under Rule 42(a) and the PSLRA. The Water Island Funds respectfully
 7   submit that they are the “most adequate plaintiff[s]” under the PSLRA and are,
 8   therefore, entitled to be appointed Lead Plaintiffs. Specifically, the Water Island
 9   Funds submit that they have the “largest financial interest” in the relief sought by the
10   Class in this action given, among other things, their substantial holdings in Pattern
11   Energy common stock. The Water Island Funds also satisfy the requirements of Rule
12   23 of the Federal Rules of Civil Procedure (“Rule 23”) because their claims are
13   typical of other Class members’ claims and because they will fairly and adequately
14   represent the interests of the Class.
15         This Motion is based upon this Notice of Motion, the accompanying
16   Memorandum of Points and Authorities in Support Thereof, the Seltzer Declaration,
17   the pleadings and other filings in this litigation, and such additional written or oral
18   argument as may be permitted by the Court.
19                                STATEMENT OF ISSUES
20         1.     Whether the Court should appoint the Water Island Funds as Lead
21   Plaintiffs, pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(i);
22

23

24
     2
25     The Certification reflecting the Water Island Funds’ holdings in Pattern Energy
     Class A common stock as of January 31, 2020 is attached as Exhibit A to the
26
     Declaration of Marc M. Seltzer in Support of the Water Island Funds’ Motion
27   (“Seltzer Declaration” or “Seltzer Decl.”).
28                                           2
                                 NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                       CASE NO. 3:19-CV-8437
          Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 7 of 18



 1          2.    Whether the Court should approve the Water Island Funds’ selection of
 2   counsel, Entwistle & Cappucci and Susman Godfrey, as Co-Lead Counsel, pursuant
 3   to 15 U.S.C. § 78u-4(a)(3)(B)(v); and
 4          3.    Whether the Court should consolidate all subsequently filed, removed
 5   or transferred related actions pursuant to Rule 42(a) of the Federal Rules of Civil
 6   Procedure.
 7                 MEMORANDUM OF POINTS AND AUTHORITIES
 8   I.     PRELIMINARY STATEMENT
 9          The Water Island Action alleges violations of Sections 14(a) and 20(a) of the
10   Exchange Act, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. §
11   240.14a-9, against Pattern Energy, Pattern Energy Group 2 LP d/b/a Pattern
12   Development (“Pattern Development”), Pattern Energy’s Board of Directors (the
13   “Board” or the “Individual Defendants” and, collectively with Pattern Energy and
14   Pattern Development, “Defendants”) on behalf of the Water Island Funds and other
15   public shareholders of record of Pattern Energy as of January 31, 2020 who are
16   entitled to vote on the proposed merger between Pattern Energy and Canada Pension
17   Plan Investment Board (“CPPIB”) (the “Proposed Transaction”). 3
18          Pursuant to the PSLRA, this Court must appoint the “most adequate plaintiff”
19   to serve as Lead Plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(i). Specifically, the Court is
20   required to determine which “person or group of persons” has the “largest financial
21

22
     3
23    Of the four putative class actions filed to date, the Water Island Action is the only
     action to assert claims against Pattern Development and to describe the facts and
24
     circumstances related to Pattern Development’s involvement in the Proposed
25   Transaction. It is also the only action to describe the interconnected relationship
     between Pattern Energy, Pattern Development and Riverstone (defined below), and
26
     the related omissions in the Proxy (defined below) concerning the sale of Pattern
27   Development, among other things.
28                                           3
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
        Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 8 of 18



 1   interest” in the relief sought by the Class in this litigation, and also whether such
 2   movant makes a prima facie showing that it is a typical and adequate class
 3   representative under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”).
 4   See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).
 5          The Water Island Funds respectfully submit that they are the presumptive
 6   “most adequate plaintiff” under the PSLRA and should be appointed as Lead
 7   Plaintiffs. The Water Island Funds collectively held 2,315,696 shares of Pattern
 8   Energy Class A common stock as of January 31, 2020, the record date for eligibility
 9   to vote on the Proposed Transaction, which represents the largest known financial
10   interest in the relief sought by the Class. See Seltzer Decl., Ex. A.
11          In addition to asserting the largest financial interest in this litigation, the Water
12   Island Funds satisfy the relevant requirements of Rule 23 because they will fairly and
13   adequately represent the interests of the Class. The Water Island Funds have already
14   demonstrated they will protect the interests of the Class by engaging in a thorough
15   investigation into background facts concerning the Proposed Transaction, and by the
16   related drafting and filing of the Water Island complaint.
17          Moreover, as sophisticated institutional investors with substantial experience
18   serving successfully as lead plaintiffs in prior class action litigation under the
19   PSLRA, the Water Island Funds are the prototypical lead plaintiffs envisioned by
20   Congress to represent shareholders in securities class actions. See H.R. Rep. No.
21   104-369, at *34 (1995) (Conf. Rep.), as reprinted in 1995 U.S.C.C.A.N. 730, 733
22   (“[I]ncreasing the role of institutional investors in class actions will ultimately benefit
23   shareholders and assist courts by improving the quality of representation in securities
24   class actions.”). Accordingly, the Water Island Funds have both the incentive and
25   ability to direct this litigation.
26          Further, the Water Island Funds fully understand the lead plaintiffs’
27   obligations to the Class under the PSLRA, and are willing and able to undertake the
28                                             4
                                   NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                         CASE NO. 3:19-CV-8437
           Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 9 of 18



 1   responsibilities entailed in acting as Lead Plaintiffs to guarantee vigorous prosecution
 2   of the litigaion.
 3           Finally, the Water Island Funds have selected Entwistle & Cappucci and
 4   Susman Godfrey, law firms with substantial experience in successfully prosecuting
 5   securities class actions, to serve as proposed Co-Lead Counsel for the Class.
 6   Accordingly, the Water Island Funds respectfully request that their selection of
 7   Entwistle & Cappucci and Susman Godfrey as Co-Lead Counsel for the Class, be
 8   approved. See 15 U.S.C. § 78u-4(a)(3)(B)(v).
 9   II.     STATEMENT OF FACTS
10           As described more fully in the complaint filed by the Water Island Funds,
11   Pattern Energy is a U.S.-based, independent renewable power company that operates
12   utility scale wind and solar facilities throughout the U.S., Canada and Japan. See
13   Seltzer Decl., Ex. B, ¶ 25. Pattern Energy, as well as its privately-held sister company
14   Pattern Development, were formed and controlled by private equity firm Riverstone
15   Holdings LLC (“Riverstone”) in 2012. Id. ¶ 26. After Riverstone sold out of its
16   position in Pattern Energy in 2018, it purported to still exercise control over the
17   Company via a series of contractual arrangements with Pattern Development that
18   limited Pattern Energy’s ability to merge with any third party without first receiving
19   Pattern Development’s (and therefore Riverstone’s) consent (the “Consent
20   Agreement”). Id. ¶¶ 4, 33-34.
21           On November 3, 2019, the Board caused Pattern Energy to enter into the
22   Proposed Transaction pursuant to which Pattern Energy’s shareholders of record as
23   of the effective date would receive $26.75 in cash for each share of Pattern Energy
24   stock owned (the “Merger Consideration”). Id. ¶ 2. To solicit shareholder approval
25   for the Proposed Transaction, the Board caused Pattern Energy to issue an allegedly
26   materially misleading and incomplete proxy statement on February 4, 2020 (the
27

28                                          5
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 10 of 18



 1   “Proxy”). Id. ¶¶ 5-7. Among other things, the Water Island Funds’ complaint alleges
 2   that the Proxy fails to disclose:
 3         • Whether bidders were told that the sale of Pattern Energy was
 4             conditioned on the acquisition of Pattern Development;
 5         • Whether the purported Consent Agreement had a chilling effect on
 6             bidders, especially those who already had development arms and had
 7             no need for Pattern Development;
 8         • The financial terms of all bids for Pattern Development made
 9             concurrently with a bid for Pattern Energy;
10         • The details of the negotiations by Pattern Energy’s management to
11             retain their employment at Pattern Energy and Pattern Development;
12         • The economic interest of Pattern Energy’s management in Pattern
13             Development, including any change-of-control payments and
14             acceleration of equity awards and long-term incentive plans as a
15             result of CPPIB’s concurrent acquisition of Pattern Development;
16             and
17         • The value placed on Pattern Energy’s 29% equity stake in Pattern
18             Development under the Proposed Transaction.
19   See id. ¶¶ 5, 7. Without this information, Pattern Energy’s shareholders are unable
20   to assess whether the Merger Consideration constitutes fair value for their shares, to
21   assess the value of Pattern Energy as a standalone company or to determine how
22   much more bidders would have paid for just Pattern Energy.
23         The Proxy also omits material details pertaining to interested parties to the
24   Proposed Transaction and vital valuation metrics for the deal. See id. ¶ 8. In this
25   regard, the Water Island Funds’ complaint alleges that the Proxy contains incomplete
26   and misleading information concerning the Company’s financial projections
27

28                                           6
                                 NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                       CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 11 of 18



 1   prepared by Pattern Energy management, and the financial analysis conducted by
 2   Pattern Energy’s financial advisor on the deal, Evercore Group L.L.C. See id.
 3   III.   THE WATER ISLAND FUNDS SHOULD BE APPOINTED LEAD
            PLAINTIFFS
 4

 5
            The PSLRA provides a sequential procedure for selecting a lead plaintiff for

 6
     private actions arising under the Exchange Act. See 15 U.S.C. § 78u-4(a)(l); see also

 7
     15 U.S.C. § 78u-4(a)(3)(B).

 8
            In adjudicating lead plaintiff motions, the presumptive “most adequate

 9
     plaintiff” is the “person or group of persons” that has timely made a motion for

10
     appointment, possesses the “largest financial interest” in the relief sought by the class

11
     and otherwise satisfies the requirements of Rule 23.           See 15 U.S.C. § 78u-

12
     4(a)(3)(B)(iii)(I). The presumption that the “most adequate plaintiff” is the movant

13
     with the largest financial interest may be rebutted only by a showing that the

14
     presumptively most adequate plaintiff “will not fairly and adequately protect the

15
     interests of the class” or “is subject to unique defenses that render such plaintiff

16
     incapable of adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

17
            A.    The Water Island Funds’ Motion Is Timely

18
            The Court’s selection of the Lead Plaintiff is limited to those members of the

19
     Class who filed a complaint or filed a motion for appointment as Lead Plaintiff. See

20
     15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa). Such motions must be filed within 60 days of

21
     the publication of notice that the first action asserting substantially the same claims

22
     has been filed. See 15 U.S.C. § 78u-4(a)(3)(A).

23
            On January 17, 2020, Plaintiff Phillip Kreiger caused a notice of the pendency

24
     of Philip Kreiger v. Pattern Energy Group Inc., et al., Case No. 3:19-cv-08437-RS

25
     (N.D. Cal.), to be published on PR Newswire, alerting investors that the deadline to

26
     seek appointment as Lead Plaintiff was no later than 60 days from the date of the

27

28                                           7
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 12 of 18



 1   notice, i.e., March 17, 2020. See Seltzer Decl., Ex. C. The Water Island Funds have
 2   therefore timely moved for appointment as Lead Plaintiffs.
 3          B.   The Water Island Funds Have The Largest Financial Interest
                 In The Relief Sought By The Class
 4          The Water Island Funds should be appointed Lead Plaintiffs because they have
 5   the largest financial interest in the relief sought by the Class. See 15 U.S.C. § 78u-
 6   4(a)(3)(B)(iii). As demonstrated by the certification filed herewith, the Water Island
 7   Funds collectively held 2,315,696 shares of Pattern Energy Class A common stock
 8   as of January 31, 2020, the record date for eligibility to vote on the Proposed
 9   Transaction. See Seltzer Decl., Ex. A. To the best of the Water Island Funds’
10   knowledge, there are no other movants who have sought, or are seeking, Lead
11   Plaintiff appointment that have a larger financial interest arising from transactions or
12   holdings in Pattern Energy common stock. Accordingly, the Water Island Funds
13   have the largest financial interest of any qualified movant seeking Lead Plaintiff
14   status, and are the presumptive “most adequate plaintiff.”          15 U.S.C. § 78u-
15   4(a)(3)(B)(iii).
16          C.    The Water Island Funds Satisfy The Requirements of Rule 23
17          In addition to possessing the largest financial interest in the outcome of the
18   litigation, the Water Island Funds “otherwise satisf[y] the requirements of Rule 23.”
19   15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc). The party moving for lead plaintiff need only
20   make a preliminary showing of the typicality and adequacy prongs of Rule 23(a) –
21   those that directly address the personal characteristics of the class representative –
22   and defer examination of the remaining requirements until the Lead Plaintiff moves
23   for class certification. See In re Cavanaugh, 306 F.3d 726, 730-31 (9th Cir. 2002)
24   (vacating order appointing lead plaintiff); Schriver v. Impac Mortg. Holdings, Inc.,
25   No. SACV 06-31 CJC (RNBx), 2006 WL 6886020, at *3 (C.D. Cal. May 2, 2006)
26   (granting motion for consolidation of related cases, appointment of lead plaintiff, and
27   appointment of class counsel); Knox v. Yingli Green Energy Holding Co. Ltd., 136
28                                          8
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 13 of 18



 1   F. Supp. 3d 1159, 1165 (C.D. Cal. 2015). As detailed below, the Water Island Funds
 2   plainly satisfy the typicality and adequacy requirements of Rule 23 and are thus
 3   qualified to serve as Lead Plaintiffs.
 4         Pursuant to Rule 23(a)(3), the claims or defenses of the representative party
 5   must be typical of those of the class. See Fed. R. Civ. P. 23(a)(3). The “test of
 6   typicality is ‘whether other members have the same or similar injury, whether the
 7   action is based on conduct which is not unique to the named plaintiffs, and whether
 8   other class members have been injured by the same course of conduct.’” Petersen v.
 9   Costco Wholesale Co., Inc., No. SA CV 13-1292-DOC (JCGx), 2016 WL 6768911,
10   at *3 (C.D. Cal. Nov. 15, 2016) (citing Hanon v. Dataproducts Corp., 976 F.2d 497,
11   508 (9th Cir. 1992) (denying motion to decertify class).
12         The typicality requirement is easily satisfied here. The Water Island Funds
13   seek the same relief as the Class based on the same factual allegations and legal
14   theories. Like other members of the Class, the Water Island Funds held Pattern
15   Energy common stock on the record date and will be harmed if the shareholder vote
16   on the Proposed Transaction is allowed to proceed. Because their claims are “based
17   on the same statutes, rules and legal theory, and arise from the same course of
18   conduct” by Defendants in issuing a false and misleading Proxy, the Water Island
19   Funds satisfy the typicality requirement of Rule 23. Because there are well-defined
20   common questions of law and fact in this case, the claims asserted by the Water Island
21   Funds are typical of the claims of the members of the proposed Class. See Tanne v.
22   Autobytel, Inc., 226 F.R.D. 659, 667 (C.D. Cal. 2005) (finding typicality requirement
23   met when the proposed Lead Plaintiff “submitted a sworn certification indicating that
24   he [traded the company’s] securities and suffered losses during the class period.”).
25   Thus, the Water Island Funds’ claims are typical of those of other Class members.
26         The Water Island Funds likewise meet the adequacy of representation
27   requirement of Rule 23(a)(4), as they will “fairly and adequately protect the interests
28                                            9
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 14 of 18



 1   of the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). The PSLRA directs the Court to
 2   limit its adequacy inquiry to the existence of any conflict between the interests of the
 3   Water Island Funds and the members of the Class. Thus, in determining whether
 4   adequacy under Fed. R. Civ. P. 23(a)(4) is satisfied, the Court inquires whether a
 5   proposed Lead Plaintiff has “a sufficient interest in the outcome of the case” and a
 6   “willingness . . . to vigorously prosecute the action.” Tanne, 226 F.R.D. at 667-68.
 7   The Court also “assess[es] whether [the proposed Lead Plaintiff] has interests
 8   antagonistic to the class, and whether his counsel have the necessary capabilities and
 9   qualifications.” Id.
10         The Water Island Funds satisfy these elements because their substantial
11   financial stake in the litigation provides the ability and incentive to vigorously
12   represent the Class’ claims. In fact, the Water Island Funds have already taken
13   significant steps to demonstrate their adequacy by:
14         • investigating significant background facts concerning the Proposed
15             Transaction; and
16         • drafting and filing the Water Island Funds’ complaint.
17   See id. (noting the filing of a complaint evidences lead plaintiffs’ interest in
18   vigorously representing the class).
19         The Water Island Funds have also demonstrated their adequacy through their
20   retention of Entwistle & Cappucci and Susman Godfrey to investigate the Class’
21   claims and act as Co-Lead Counsel for the Class. As discussed more fully below,
22   Entwistle & Cappucci is highly qualified and experienced in securities class action
23   litigation, having repeatedly demonstrated an ability to prevail in complex securities
24   class action cases. Susman Godfrey likewise has extensive experience litigating
25   complex class actions and a record of success in this area.
26

27

28                                           10
                                  NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                        CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 15 of 18



 1          D.    The Water Island Funds Satisfy the PSLRA’s Preference for
                  Institutional Leadership
 2          Courts in this Circuit and others have noted a Congressional preference to
 3   appoint institutional investors, such as the Water Island Funds, as Lead Plaintiffs in
 4   federal securities class actions. See, e.g., Pace v. Quintanilla, No. SACV 14-2067-
 5   DOC (RNBx), 2014 WL 4180766, at *2 (C.D. Cal. Aug. 19, 2014) (“[C]ourts have
 6   found that small groups whose members have suffered substantial losses . . . are
 7   suitable lead plaintiffs.”). In addition to satisfying the technical requirements of Rule
 8   23, the Water Island Funds are precisely the type of investor Congress, through the
 9   enactment of the PSLRA, encouraged to assume a more prominent role in securities
10   litigation. See H.R. Rep. No. 104-369, at 34 (1995) (Conf. Rep.), as reprinted in 1995
11   U.S.C.C.A.N. 730. As Congress explained in its PSLRA Statement of Managers
12   Report, the PSLRA was formulated “to increase the likelihood that institutional
13   investors will serve as lead plaintiff[].” Id. Congress desired institutional investors
14   to serve as lead plaintiffs in part, because “[i]nstitutional investors . . . with large
15   amounts at stake will represent the interests of the plaintiff class more effectively
16   than class members with small amounts at stake.” Id.
17          The Water Island Funds are an affiliated group of investment entities that are
18   all managed by the same registered investment advisor, Water Island Capital, LLC.
19   Water Island Capital, LLC is a corporation with billions of dollars in assets under
20   management that provides investment advisory services to funds, as well as
21   institutional and private wealth management investors. Appointing the Water Island
22   Funds as Lead Plaintiffs would therefore satisfy the PSLRA’s aim of having the Class
23   represented by an institutional investor with a significant stake in the outcome of the
24   litigation.
25

26

27

28                                          11
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 16 of 18



 1   IV.   THE COURT SHOULD APPROVE THE WATER ISLAND FUNDS’
           SELECTION OF CO-LEAD COUNSEL
 2
           The Court should approve the Water Island Funds’ selection of Entwistle &
 3
     Cappucci and Susman Godfrey as Co-Lead Counsel for the Class. Pursuant to 15
 4
     U.S.C. § 78u-4(a)(3)(B)(v), a movant shall, subject to Court approval, select and
 5
     retain counsel to represent the class it seeks to represent. The Court should not
 6
     disturb the lead plaintiffs’ choice of counsel unless it is necessary to “protect the
 7
     interests of the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II)(aa). Here, the Water Island
 8
     Funds have chosen proposed Co-Lead Counsel with extensive experience and a
 9
     demonstrated history of success in numerous important actions on behalf of
10
     defrauded investors, and their selection of counsel should be approved.
11
           Entwistle & Cappucci is among the preeminent securities class action law
12
     firms in the country. See Seltzer Decl., Ex. D. The firm has extensive experience
13
     successfully prosecuting large and complex class actions and has distinguished itself
14
     in successfully pursuing nationwide class actions against well-funded opponents,
15
     including large corporations and financial institutions. Entwistle & Cappucci has
16
     served in a leadership capacity in some of the highest-profile securities litigation
17
     matters in recent years, recovering over $4 billion for its clients and other investors.
18
           Entwistle & Cappucci’s recent successes include In re Cobalt International
19
     Energy, Inc. Securities Litigation, No. 14-cv-3428 (S.D. Tex.). In Cobalt, Entwistle
20
     & Cappucci, as court-appointed co-lead counsel for the class, achieved settlements
21
     totaling $173.8 million in cash, plus up to $161.5 million payable from the proceeds
22
     of management liability policies which are subject to ongoing litigation led by the
23
     firm. Other significant cases in which Entwistle & Cappucci served in a leadership
24
     capacity and obtained significant recoveries on behalf of the respective classes are
25
     set forth in the firm résumé attached as Exhibit D to the Seltzer Declaration.
26
           Additionally, since the firm’s founding in 1980, Susman Godfrey has served
27
     as lead counsel in hundreds of class actions and other complex commercial disputes
28                                          12
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
          Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 17 of 18



 1   in courts throughout the country. Susman Godfrey’s practice is dedicated exclusively
 2   to litigating and trying lawsuits. The firm has represented clients in some of the
 3   largest and most complex cases ever litigated, and has demonstrated that it has the
 4   ability and resources to handle those cases effectively and efficiently.
 5           Susman Godfrey’s experience, track record of success and staying power are
 6   reflected in its wide recognition as one of the nation’s leading trial firms, including
 7   by The American Lawyer in its first-ever “Litigation Boutique of the Year”
 8   competition and, more recently, being named in 2017 as Law360’s “Class Action
 9   Group of the Year,” ranked in 2010-2019 by Vault as “No. 1 Litigation Boutique of
10   the Year,” and listed as one of the “top 20 Trial Firms” by Benchmark Litigation.
11           Susman Godfrey has handled numerous private and class action cases resulting
12   in highly significant recoveries for defrauded investors. Susman Godfrey will also
13   provide the members of the Class with unparalleled legal representation throughout
14   the course of this litigation. See Seltzer Decl., Ex. E.
15           The Court may be assured that granting this Motion will provide the Class with
16   the highest caliber of legal representation. Accordingly, the Court should approve
17   the Water Island Funds’ selection of Entwistle & Cappucci and Susman Godfrey as
18   Co-Lead Counsel for the Class.
19   V.      THE COURT SHOULD CONSOLIDATE ALL SUBSEQUENTLY
             FILED, REMOVED OR TRANSFERRED RELATED ACTIONS
20
             The Court retains broad discretion under Federal Rule of Civil Procedure 42(a)
21
     to consolidate cases in the same district when the actions involve common questions
22
     of law or fact. See Fed. R. Civ. P. 42(a); see also Felix v. Symantec Corp., No. 18-
23
     02902 WHA, 2018 WL 4029053, at *1 (N.D. Cal. Aug. 23, 2018). Courts in this
24
     Circuit have recognized that securities class actions are particularly amenable to
25
     consolidation pursuant to Rule 42(a) in order to, among other things, reduce
26
     duplication and minimize the expenditure of time and money for all parties. See
27

28                                          13
                                 NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                       CASE NO. 3:19-CV-8437
       Case 3:19-cv-08437-RS Document 9 Filed 03/06/20 Page 18 of 18



 1   Hardy v. MabVax Therapeutics Holdings, No. 18-cv-01160, 2018 WL 4252345, at
 2   *1 (S.D. Cal. Sept. 6, 2018).
 3         The interests of judicial economy and those of the Class are best served by
 4   consolidation of any subsequently filed, removed or transferred related actions under
 5   Rule 42(a) of the Federal Rules of Civil Procedure.
 6   VI.   CONCLUSION
 7         For the reasons discussed above, the Water Island Funds respectfully request
 8   that the Court issue an Order: (1) appointing the Water Island Funds as Lead Plaintiffs
 9   pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(i); (2) approving the Water Island Funds’
10   selection of Entwistle & Cappucci and Susman Godfrey as Co-Lead Counsel for the
11   Class; (3) consolidating any subsequently filed, removed or transferred related
12   actions; and (4) providing for any such further relief as the Court may deem just and
13   proper.
14

15   Dated: March 6, 2020                   Respectfully submitted,
                                            MARC M. SELTZER
16                                          SUSMAN GODFREY L.L.P.
17                                          ANDREW J. ENTWISTLE
                                            VINCENT R. CAPPUCCI
18                                          JONATHAN H. BEEMER
                                            JESSICA A. MARGULIS
19

20                                          ENTWISTLE & CAPPUCCI LLP
21
                                            By:    /s/ Marc M. Seltzer
22
                                                   Marc M. Seltzer
23
                                            Counsel for Proposed Lead Plaintiffs the
24                                          Water Island Funds and Proposed Co-Lead
                                            Counsel for the Class
25

26

27

28                                         14
                                NOTICE OF MOTION, MOTION FOR APPOINTMENT AS LEAD PLAINTIFFS
                                                                      CASE NO. 3:19-CV-8437
